Citation Nr: 1232710	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  98-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for panic disorder higher than 30 percent before September 26, 2000, and an initial rating higher than 50 percent from September 26, 2000.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 until her retirement in October 1996.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in June 1997 of a Department of Veterans Affairs (VA) Regional Office (RO). 

While on appeal, in a rating decision in August 2000, the RO increased the rating for panic disorder from 10 percent to 30 percent, effective November 1, 1996.  In a rating decision in March 2001, the RO increased the rating to 50 percent disabling, effective September 26, 2000. 

In March 2005 and August 2011, the Board remanded the matter for additional evidentiary and procedural development.  No further action to ensure compliance with the Board's 2005 remand is needed, however, further compliance with the Board's August 2011 remand is needed. Stegall v. West, 11 Vet. App. 268, 270-71 (1998)

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In its remand in August 2011, the Board directed that the claim for increase be adjudicated under the rating criteria in effect before November 7, 1996, citing VAOPGCPREC 7-2003 (The veteran is entitled to the most favorable of the versions of a regulation that was revised during the appeal).  






In light of the foregoing, the case must be returned to the Agency of Original Jurisdiction to ensure compliance with the Board's remand of August 2011.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance.). 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for increase for panic disorder, applying the rating criteria in effect before the November 7, 1996.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


